DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group I in the reply filed on 9/22/20 is acknowledged.

Information Disclosure Statement
For the IDS of 1/9/20, the Non-Patent Literature reference (JPO Office Action, 2019) has not been considered because it is not in English and no translation was furnished.

Specification
The disclosure is objected to because of the following informalities: In the first paragraph (p. 1), the benefit of priority is to Korean not Japanese applications; [0014], line 4, “differentiate stimulating means” is unclear; [0033], line 5, “a higher” is incorrect; [0086], line5, “crosslinkding” is incorrect
Appropriate correction is required.

Claim Objections
Claim 7 is objected to because of the following informalities:  In line 2, “activity in the factors” should be “activity of the factors”.  Appropriate correction is required.

Examiner’s Comment
	Claim 7 recites, “The method of claim 6, wherein the target cell that induces specific activity ….” This further describes the target cell, but does not require that the method of claim 6 use the target cell for stimulating. Were claim 7 amended to use the language of claim 6 to recite, “The method of claim 6, wherein the stimulating is performed by the target cell that induces…,” then the method of claim 7 would require the target cell as opposed to simply further describing it if it was used.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-6 and 8-11 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a law of nature without significantly more, as well as including the mental process of  “comparing”, which falls under an abstract idea. The claim(s) recite(s) stimulating at least two factors on NK cells, including by polypeptides or by reversible or irreversible agonists (claim 6, which includes ligands), and measuring a synergistic activation level of said stimulated NK cells, and comparing the synergistic activation levels of the NK cells with that of normal NK cells. This judicial exception is not integrated into a practical application because NK cells naturally express all the factors listed in claim 4, which in certain pairs naturally induce synergistic activation of NK cells (see Bryceson et al., Blood, 107(1):159-166, 2006, cited in the IDS filed 11/21/18). Further, these factors are receptors that have natural ligands, which are polypeptides that induce specific activity. The natural consequence of the synergistic stimulation is one of the activities recited in claims 8-9. The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because measuring and comparing activity levels are at a high level of generality and do not require any particular application of the recited comparison. For claims 10 and 11, the limitations thereof are merely for intended use. Even if they were not, they would provide no particular application for the recited invention because they are equivalent to merely adding the words “apply it”. Note that claim 7 is not rejected because it does not appear that in nature there are target cells coated with antibodies against at least two of the NK cell distinguishable factors (see, e.g., Bryceson et al., Blood, 114:2657-66, 2009, cited in the IDS filed 3/27/19, p. 2657, col. 1, last sentence).



Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-3, 6-8 and 10-11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 is indefinite because it is unclear what the difference is between “the NK cells, induced by stimulation of the at least two factors,” and “normal NK cells”.  That is, for example, are the induced NK cells from a patient suspected of having a NK cell synergistic activity-associated disease? Additionally, it is not clear whether the normal NK cells have had stimulation of at least two distinguishable factors, and if they have, if the factors are the same as those used for the NK cells in the sample.
Claim 2 is indefinite because it cannot be determined at what stage the isolating is performed and for what purpose. Further, it is unclear if the “target NK cells from the sample” are distinct from the “NK cells in a sample” recited in the preamble of claim 1 and the activation of which is measured in claim 1.
	Claim 3 recites the limitation "the factors are present on the surfaces of the NK cells or in the NK cells".  There is insufficient antecedent basis for this limitation in the claim.
Claim 1, from which claim 3 depends, states the factors are “on NK cells in a sample”. This is consistent with the instant specification where the factors are identified as (cell surface) receptors.
	Claims 6-8 are indefinite because they are incomplete, reciting “at least one selected from…” The claims do not specify what the “one” is.  It appears from the specification that it is intended that one refer to an agent that affects at least one of said factor. 
Claim 6 is indefinite because it recites that the stimulating is performed by a target cell or polypeptide that induces specific activity; however, it does not specify either what the activity is 
Claim 7 is indefinite because at the end it recites “a fragment thereof, and a combination thereof.”, however, it is unclear if this is referring to a fragment of NK cells or antibody.  If it is a fragment of the antibody, is it a fragment that binds the at least two factors? Further, without knowing this, one cannot know what the combination may be.
Claims 10 and 11 are indefinite because it is not clear what constitutes a “NK cell synergistic activity-associated disease.” The specification in [0036] states that, “In one embodiment, the NK cell synergistic activity-associated diseases show abnormal NK cell synergistic activation levels,…”  However, such diseases are not limited to those that show abnormal NK cell synergistic activation levels.  It is unclear what else is encompassed by the term.  Without knowing this, the metes and bounds of the claims cannot be determined. 

Claim Rejections - 35 USC § 112(a)
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

For the purpose of compact prosecution, it is being assumed for the below rejection that the “intended” method is an actual method of providing information on diagnosis of a disease.

s 10-11 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for a method of diagnosing an NK cell synergistic activity-associated disease by testing NK cell activity by stimulating at least two distinguishable factors capable of synergistically stimulating NK cells selected from NKG2D, 2B4 (CD244), DNAM-1 (CD226), CD2, CD16, Nkp30, Nkp44, Nkp46, and NKp80, said method comprising specifically stimulating at least two of said distinguishable factors on NK cells from a sample and on normal NK cells, which factors cause one or more of a NK cell synergistic activities selected from: NK cell stimulation of degranulation, cytokine release, NK-associated cytotoxic activity, or phosphorylation of a sub-factor of each of the at least two distinguishable factors on NK cells, and measuring synergistic activity level of the NK cells, wherein when the level of said NK cell synergistic activity from the normal NK cells is greater compared to the NK cells from the sample, the subject from which the sample came is diagnosed as having a NK cell synergistic activity-associated disease, does not reasonably provide enablement for wherein the two factors cannot induce synergistic activation of normal NK cells, the NK cell synergistic activity-associated disease is not one of the those listed above. The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to use the invention commensurate in scope with these claims.
The claims as interpreted for this rejection are drawn to a method of providing information for diagnosing of a NK cell synergistic activity-associated disease. The claims depend from broad claim 1, which is drawn to a method of testing NK cell activity by specifically stimulating at least two distinguishable factors on NK cells in a sample, measuring a synergistic activation level of the NK cells induced by said stimulation, and comparing said synergistic activation level of the NK cells with that of normal NK cells. There are several issues of enablement.  First, the claims are silent with respect to what the comparison of the levels of activity of the NK cells means in terms of diagnosis. Second, what factors can be used in the testing is overly broad. 
For a method to provide diagnosis information, it must provide information to the skilled artisan to allow him to interpret a measured result to determine the likelihood of a positive (or negative) diagnosis.  That is, currently the claims require only stimulating NK cells from a sample and looking for synergistic activation level of the sample NK cells compared to normal NK cells. For the purpose of compact prosecution it will be assumed that the normal NK cells i.e., with the simulation of the same two factors and by the same amount of stimulating agents. (Note it is not clear that the normal NK cells have been stimulated in the same way, even though this would be necessary for scientific comparison: see rejection of claim 1 under 35 USC 112(b) above.) What the claims do not recite is how the comparison relates to diagnosis.  From the specification and prior art, it is clear that in some diseases, e.g., some cancers and viral infections, NK cells have reduced synergistic activation levels compared to normal NK cells, when stimulated by two factors on NK cells capable of producing synergistic activity (see, e.g., by Sun et al. (PLoS Pathogens, 8(3):1-20, March 2012, cited in the IDS filed 11/21/18; instant Example 5, Fig. 6B; and, Example 7, Fig. 8). Therefore, the two factors stimulated must be able to produce a NK synergistic activity (see claims 8-9) in normal cells. For diagnosis, that synergistic activity must be greater for normal NK cells compared to the sample NK cells in order for a NK cell synergistic activity-associated disease to be diagnosed, or be the same as or lower for normal NK cells to indicated that it is unlikely the subject from which the sample came has a NK cell synergistic activity-associated disease.
As mentioned above, one cannot test for synergistic activity if the factors being stimulated are incapable of acting synergistically.  Claim 1 has no limitation on factors to be stimulated except that they must be on NK cells.  Bryceson et al. (Blood, 107(1):159-166, 2006, cited in the IDS filed 11/21/18) showed that only certain factors were able to stimulate a synergistic activity, and of those only certain pairs could: “Although NKp46 did not enhance CD16-mediated calcium flux, it synergized with all other receptors. 2B4 synergized with 3 other receptors, NKG2D and DNAM-1 each synergized with 2 other receptors, and CD2 synergized with NKp46 only.” (Abstract) The specification in paragraph [0024] acknowledges the existence of synergistic combinations, while saying the invention is not limited by either factors of combinations thereof.  However, in order for the method to be used, if the stimulation of the two factors cannot induce a NK synergistic activity, then one cannot use it. It is noted that instant claim 4 lists receptors on NK cells known to function in certain limited combination to induce a synergistic activity. While detection of a lower synergistic activation level in NK cells from a subject’s sample compared to normal NK cells may indicate the subject is likely to have NK cell synergistic activity-associated disease, it does not distinguish or identify what specific disease that is. Even though instant claim 11 lists broad families of disease, e.g., cancer, parasitic infectious disease, however, the method cannot distinguish one type of diseases from another. 



Claims 1-3 and 5-11 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
The invention is drawn to a method of testing NK cell activity by specifically stimulating at least two distinguishable factors on NK cells in a sample, and measuring synergistic activation level of the NK cells induced by stimulation of the at least two factors. Only claim 3 limits what these factors may be: NKG2D, 2B4 (CD244), DNAM-1 (CD226), CD2, CD16, Nkp30, Nkp44, Nkp46, and NKp80. However, none of the other claims nor the specification limit the factors to these ([0024]).  Nevertheless, Bryceson et al. (Blood, 107(1):159-166, 2006, cited in the IDS filed 11/21/18) teach: 
In contrast, cytotoxicity by resting NK cells was induced only by CD16, and not by NKp46, NKG2D, 2B4 (CD244), DNAM-1 (CD226), or CD2. Calcium flux in resting NK cells was induced with antibodies to CD 16 and, to a weaker extent, antibodies to NKp46 and 2B4. Although NKp46 did not enhance CD16-mediated calcium flux, it synergized with all other receptors. 2B4 synergized with 3 other receptors, NKG2D and DNAM-1 each synergized with 2 other receptors, and CD2 synergized with NKp46 only. Resting NK cells were induced to secrete tumor necrosis factor a (TNF-a) and interferon y (IFN-y), and to kill target cells by engagement of specific, pair-wise combinations of receptors. Therefore, natural cytotoxicity by resting NK cells is induced only by mutual costimulation of nonactivating receptors. These results reveal distinct and specific patterns of synergy among receptors on resting NK cells.


 Vas-Cath Inc. v. Mahurkar, 19USPQ2d 1111 (Fed. Cir. 1991), clearly states that “applicant must convey with reasonable clarity to those skilled in the art that, as of the filing date sought, he or she was in possession of the invention. The invention is, for purposes of the ‘written description' inquiry, whatever is now claimed.” (See page 1117.)  The specification does not “clearly allow persons of ordinary skill in the art to recognize that [he or she] invented what is claimed.” (See Vas-Cath at page 1116), because no other factors that may be stimulated are disclosed in the specification or prior art.
One cannot describe what one has not conceived.  See Fiddes v. Baird, 30 USPQ2d 1481 at 1483 (BPAI 1993).  In Fiddes, claims directed to mammalian FGF's were found to be unpatentable due to lack of written description for that broad class.  The specification provided only the bovine sequence. In this case, the specification and prior art provide only 9 specific factors, that is receptors, expressed by NK cells that when stimulated may in certain combinations produce synergistic activation of NK cells.
Therefore, only factors selected from NKG2D, 2B4 (CD244), DNAM-1 (CD226), CD2, CD16, Nkp30, Nkp44, Nkp46, and NKp80, but not the full breadth of the claim meets the written description provision of 35 U.S.C. § 112, first paragraph.  Applicant is reminded that Vas-Cath makes clear that the written description provision of 35 U.S.C. § 112 is severable from its enablement provision (see page 1115).

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-11 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Sun et al. (PLoS Pathogens, 8(3):1-20, March 2012, cited in the IDS filed 11/21/18).
Sun et al. teaches a method of testing NK cell activity of cell from virally infected patients by stimulating the patient cells with two distinguishable factors expressed on NK cells, and comparing the activity of the stimulated patient NK cells with stimulated normal NK cells. One way this was done was by looking at NK cytotoxicity toward target cells. Cytotoxicity of NK cells on K562 cells was measured by purifying NK cells from subject samples of PBMCs (peripheral blood mononuclear cells, p. 4, col. 1, beginning of first paragraph), finding that NK cells from HBV (hepatitis B virus)-infected IT patients were significantly less cytotoxic than from healthy controls (HC, Fig. 2B). There was also a significant reduction in production of IFN-gamma by NK cells from IT (immunotolerant)-compared with HC subjects (Fig. 2D-E; p. 4, col. 1, first paragraph).  Further, antiviral treatment of IT patients resulted in relatively increased NK-induced IFN-gamma production compared to before treatment (Fig. 2G-H). NK cells from IT patients, when treated with antibodies that cross-linked and activated NKG2D and 2B4 receptors showed no increase in intracellular calcium influx compared to treated NK cells from HC, which showed a sharp and sustained intracellular calcium increase (Fig. 5A-E, p. 7, col. 1, first paragraph). “Altogether, these results suggest that the synergistic co-activation signaling pathway activated by NKG2D and 2B4 may not operate properly in IT-phase patients due to the reduction in NKG2D and 2B4 expression in NK cells.”  It was concluded (p. 12, col. 2, middle), “Our data revealed that the down-regulation of Ca2+ flux was induced by synergism between NKG2D and 2B4 in NK cells of IT patients but occurred at normal levels in IA [immune active]  patient and healthy controls.  In addition, NK cell cytotoxicity and IFN-gamma production were decreased in IT patients compared to healthy controls and IA patients.”


Claim(s) 1-11 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Bryceson et al. (Blood, 107(1):159-166, 2006, cited in the IDS filed 11/21/18).
Bryceson et al. teaches that several combinations of factors on NK cells isolated from a sample produced (p. 160, col. 1, 2nd full paragraph) synergistic activation of NK cells compared to normal (i.e., non-stimulated cells).  As can be seen in Figure 6, for example NKp46 synergized with NKG2D, 2B4 and CD2 (Fig. 6A) as shown with stimulation of pairs of factors with monoclonal antibodies (see legend of Fig. 6). The synergism resulted in induction of calcium influx as well as TNF-alpha secretion and IFN-gamma (paragraph bridging pp. 163-4). The ability of NK cells to display cytotoxic activity when stimulated with these synergistic pairs was also shown using a redirected lysis assay with P815 target cells which reasonably appear to be coated with monoclonal antibodies against pairs of the NK factors (p. 164, col. 1, first full paragraph, and legend for Fig. 1).
Note that claims 10-11 provide an intended use, but do not set forth any specific method steps or other limitations, e.g., that the NK cells are from a sample from a patient suspected of having an NK cell synergistic activity-associated disease. Therefore, these claims are not distinguished from claim 1, upon which they depend for the purpose of prior art comparison.


Claim(s) 1, 3, 5, 6, and 8-11 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 2014/0017713 A1 (cited in the IDS filed 3/27/19), as evidenced by Choi et al. (Clin. Diag. Lab. Immunol. 11(5):879-888, 2004).
US 2014/0017713 teaches a method of measuring NK cell activity by stimulating NK cells in a blood sample from a cancer patient and measuring NK cell-secreting cytokines as compared to stimulation of NK cells from normal cells. It discloses stimulation by both IL-2 with IL-12 and by IL-12 with IL-15 (Fig. 6, shows lower level of IFN-gamma stimulation by IL-2 and IL-12 in blood cells from cancer patients compared to normal cells [0100], and Fig. 10 shows lower IFN-gamma stimulation by IL-12 and IL-15 of NK cells from cancer compared to normal cells [0105]-[0106]). The publication is silent with respect to synergistic activation of the NK 
Choi et al. teaches that IL-12 acts synergistically with IL-2 to induce cytotoxicity in fresh NK cells from healthy adult controls (p. 879, col. 1, end of second paragraph). It is also reported that “IL-15 is similar to IL-2 in its ability to act synergistically with IL-12 to enhance NK activity (p. 879, col. 2, middle). It reasonably appears absent evidence to the contrary that IL-12, IL-2 and IL-15 stimulate distinguishable factors on NK cells.  Choi et al. is not necessary for anticipation, but provided merely to show an effect of the polypeptides on NK cells and that this effect can be synergistic activation of NK cells, although, measurement of actual synergy is not required by the instant claims.

Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Bryceson et al. (Blood, 114:2657-2664, 2009, cited in the IDS filed 3/27/19) teaches synergistic stimulation of NK cell activity by two distinguishable factors on NK cells by target cells (S2 Drosphila cells) expressing ligands for said factors (e.g., Fig. 4 shows the resulting indication of degranulation by co-stimulation, and Fig. 5 shows cytotoxicity). It is also stated that synergistic stimulation can also cause phosphorylation (p. 2664, first paragraph). It is concluded that the assays used could be useful for diagnosis of human immunodeficiencies (p. 2664, col. 2, second paragraph). This reference is cumulative with Bryceson et al. (2006) relied upon above. 
Long et al. (Ann. Rev. Immunol. 312:227-58, 2013, cited in the IDS filed 11/21/18; p. 235, second paragraph) teaches:
The best way to determine the precise role of any given receptor on NK cells is to test each one individually and in combination with others. Abs provide a convenient tool to selectively cross-link receptors, but they do not even approximate the biophysical properties of receptor-ligand interactions in opposing membranes. More physiological conditions can be achieved by expression of ligands for NK cell receptors on Drosophila insect cells or by attaching ligands to artificial supported lipid bilayers. Several unexpected results were obtained when NK cells were presented with specific ligands using such a reductionist approach.
This supports the teachings of Bryceson et al., 2009 (supra) concerning the use target cells expressing ligands to activate NK receptors.
.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Claire Kaufman, whose telephone number is (571) 272-0873.  Dr. Kaufman can generally be reached Monday and Tuesday, 8am-1pm; Thursday, 8am-2pm; Friday 8am-12pm, Eastern Time.	
	If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Vanessa Ford, can be reached at (571) 272-0857.
	Any inquiry of a general nature or relating to the status of this application should be directed to the Group receptionist whose telephone number is (571) 272-1600.
Official papers filed by fax should be directed to (571) 273-8300. NOTE: If applicant does submit a paper by fax, the original signed copy should be retained by the applicant or applicant's representative.  NO DUPLICATE COPIES SHOULD BE SUBMITTED so as to avoid the processing of duplicate papers in the Office.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

Claire Kaufman
/CLAIRE KAUFMAN/Primary Examiner, Art Unit 1646                                                                                                                                                                                                        January 14, 2021